UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,

 

 

Plaintiff,
Vv. Case No. 19-CR-201
MASON O. BEAUDRY,
Defendant.
PLEA AGREEMENT
1. The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Daniel R. Humble, Assistant United
States Attorney, and the defendant, Mason O. Beaudry, individually and by attorney Krista
Halla-Valdes, pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter into the
following plea agreement:
CHARGES

2. The defendant has been charged in count one of a two-count indictment, which
alleges a violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

3. The defendant has read and fully understands the charge contained in the
indictment. He fully understands the nature and elements of the crime with which he has been
charged, and the charge and the terms and conditions of the plea agreement have been fully

explained to him by his attorney.

Case 1:19-cr-00201-WCG Filed 01/16/20 Page 1of11 Document 9

 
4, The defendant voluntarily agrees to plead guilty to the following count set forth in

full as follows:
COUNT ONE
THE GRAND JURY CHARGES THAT:
1. On or about July 15, 2019, in the State and Eastern District of Wisconsin,
MASON O. BEAUDRY,

knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, did knowingly possess a firearm which, prior to his possession of it, had been
transported in interstate commerce, the possession of which was therefore in and affecting
commerce.

2. The firearm is more fully described as a Taurus G2C model 9mm handgun bearing
serial number TMR38037.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

5. The defendant acknowledges, understands, and agrees that he is, in fact, guilty of
the offense described in paragraph 4. The parties acknowledge and understand that if this case
were to proceed to trial, the government would be able to prove the following facts beyond a
reasonable doubt. The defendant admits that these facts are true and correct and establish his
guilt beyond a reasonable doubt:

On July 15, 2019, Mason O. Beaudry walked into the Fleet Farm store in Grand Chute,
State and Eastern District of Wisconsin, for the purpose of having Juan M. Cardenas purchase a
firearm on his behalf. Beaudry knew that as a convicted felon he was prohibited from
purchasing a firearm legally. He directed Cardenas to a Taurus G2C model 9mm handgun which
is the weapon Cardenas ultimately purchased on that day. Later that day, Cardenas and Beaudry

took the firearm to a gun range and each took turns firing the weapon.

2

Case 1:19-cr-00201-WCG Filed 01/16/20 Page 2 of 11 Document 9

 
The firearm, a Taurus G2C model 9mm handgun bearing serial number TMR38037 was
manufactured outside the State of Wisconsin and travelled in interstate commerce prior to
arriving at the Fleet Farm store.

On July 15, 2019, Beaudry knew he was previously convicted of a crime punishable by a
term of imprisonment of more than one year due to a conviction in 2016 in Outagamie Circuit
Court for felony manufacturing or delivering marijuana in case number 2015CF000540.

This information is provided for the purpose of setting forth a factual basis for the plea of
guilty. It is not a full recitation of the defendant’s knowledge of, or participation in, this offense.
PENALTIES

6, The parties understand and agree that the offense to which the defendant will
enter a plea of guilty carries the following maximum term of imprisonment and fine: 10 years
and $250,000. Each count also carries a mandatory special assessment of $100, and a maximum
of 3 years of supervised release. The parties further recognize that a restitution order may be
entered by the court.

7. The defendant acknowledges, understands, and agrees that he has discussed the
relevant statutes as well as the applicable sentencing guidelines with his attorney.

ELEMENTS

8. The parties understand and agree that in order to sustain the charge of possession
of a firearm by a felon as set forth in count one, the government must prove each of the
following propositions beyond a reasonable doubt:

First, the defendant knowingly possessed the firearm as charged;

Second, at the time he possessed the firearm, the defendant had been previously

convicted of a felony;

3

Case 1:19-cr-00201-WCG Filed 01/16/20 Page 3 of 11 Document 9

 
Third, at the time he possessed the firearm, the defendant knew he had been convicted of
a felony; and
Fourth, prior to his possession of it, the firearm was shipped in interstate or foreign
commerce.
SENTENCING PROVISIONS

9, The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the
presentence report, including that the presentence report be disclosed not less than 35 days
before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any
objections, to be established by the court at the change of plea hearing.

10, The parties acknowledge, understand, and agree that any sentence imposed by the
court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to
the Sentencing Guidelines when sentencing the defendant.

11. The defendant acknowledges and agrees that his attorney has discussed the
potentially applicable sentencing guidelines provisions with him to the defendant’s satisfaction.

12. The parties acknowledge and understand that prior to sentencing the United States
Probation Office will conduct its own investigation of the defendant’s criminal history. The
parties further acknowledge and understand that, at the time the defendant enters a guilty plea,
the parties may not have full and complete information regarding the defendant’s criminal
history. The parties acknowledge, understand, and agree that the defendant may not move to
withdraw the guilty plea solely as a result of the sentencing court’s determination of the
defendant’s criminal history.

Sentencing Guidelines Calculations
13, The defendant acknowledges and understands that the sentencing guidelines

recommendations contained in this agreement do not create any right to be sentenced within any

4
Case 1:19-cr-00201-WCG Filed 01/16/20 Page 4 of11 Document 9

 
particular sentence range, and that the court may impose a reasonable sentence above or below
the guideline range. The parties further understand and agree that if the defendant has provided
false, incomplete, or inaccurate information that affects the calculations, the government is not
bound to make the recommendations contained in this agreement.
Relevant Conduct

14. The parties acknowledge, understand, and agree that pursuant to Sentencing
Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating
the sentencing guidelines range, even if the relevant conduct is not the subject of the offense to
which the defendant is pleading guilty.

Base Offense Level

15. The parties agree to recommend to the sentencing court that the applicable base
offense level for the offense charged in Count One is 20 under Sentencing Guidelines Manual §
2K2.1(a)(4)(A).

Acceptance of Responsibility

16. The government agrees to recommend a two-level decrease for acceptance of
responsibility as authorized by Sentencing Guidelines Manual § 3E1.1(a), but only if the
defendant exhibits conduct consistent with the acceptance of responsibility. In addition, if the
court determines at the time of sentencing that the defendant is entitled to the two-level reduction
under § 3E1.1(a), the government agrees to make a motion recommending an additional one-
level decrease as authorized by Sentencing Guidelines Manual § 3E1.1(b) because the defendant
timely notified authorities of his intention to enter a plea of guilty.

Sentencing Recommendations
17. Both parties reserve the right to provide the district court and the probation office

with any and all information which might be pertinent to the sentencing process, including but

5

Case 1:19-cr-00201-WCG Filed 01/16/20 Page 5 of11 Document 9

 
not limited to any and all conduct related to the offense as well as any and all matters which
might constitute aggravating or mitigating sentencing factors.

18, Both parties reserve the right to make any recommendation regarding any and all
factors pertinent to the determination of the sentencing guideline range; the fine to be imposed;
the amount of restitution and the terms and condition of its payment; the length of supervised
release and the terms and conditions of the release; the defendant’s custodial status pending the
sentencing; and any other matters not specifically addressed by this agreement.

19, The government agrees to recommend a sentence within the applicable sentencing
guideline range, as determined by the court.

Court’s Determinations at Sentencing

20. The parties acknowledge, understand, and agree that neither the sentencing court
nor the United States Probation Office is a party to or bound by this agreement. The United
States Probation Office will make its own recommendations to the sentencing court. The
sentencing court will make its own determinations regarding any and all issues relating to the
imposition of sentence and may impose any sentence authorized by law up to the maximum
penalties set forth in paragraph 6 above. The parties further understand that the sentencing court
will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines
and may impose a reasonable sentence above or below the calculated guideline range.

21, The parties acknowledge, understand, and agree that the defendant may not move
to withdraw the guilty plea solely as a result of the sentence imposed by the court.

FINANCIAL MATTERS

22. The defendant acknowledges and understands that any and all financial

obligations imposed by the sentencing court are due and payable in full upon entry of the

judgment of conviction. The defendant further understands that any payment schedule imposed

6

Case 1:19-cr-00201-WCG Filed 01/16/20 Page 6of11 Document 9

 
by the sentencing court shall be the minimum the defendant is expected to pay and that the
government’s collection of any and all court imposed financial obligations is not limited to the
payment schedule. The defendant agrees not to request any delay or stay in payment of any and
all financial obligations. If the defendant is incarcerated, the defendant agrees to participate in
the Bureau of Prisons’ Inmate Financial Responsibility Program, regardless of whether the court
specifically directs participation or imposes a schedule of payments. -

23, The defendant agrees to provide to the Financial Litigation Unit (FLU) of the
United States Attorney’s Office, upon request of the FLU during any period of probation or
supervised release imposed by the court, a complete and sworn financial statement on a form
provided by FLU and any documentation required by the form. The defendant further agrees,
upon request of FLU whether made before or after sentencing, to promptly: cooperate in the
identification of assets in which the defendant has an interest, cooperate in the liquidation of any
such assets, and participate in an asset deposition.

Special Assessment

24, The defendant agrees to pay the special assessment in the amount of $100 prior to
or at the time of sentencing.

DEFENDANT’S WAIVER OF RIGHTS

25, In entering this agreement, the defendant acknowledges and understands that he
surrenders any claims he may have raised in any pretrial motion, as well as certain rights which
include the following:

a. If the defendant persisted in a plea of not guilty to the charges against him, he
would be entitled to a speedy and public trial by a court or jury. The defendant
has a right to a jury trial. However, in order that the trial be conducted by the

judge sitting without a jury, the defendant, the government and the judge all
must agree that the trial be conducted by the judge without a jury.

7

Case 1:19-cr-00201-WCG Filed 01/16/20 Page 7 of 11 Document 9

 
b. If the trial is a jury trial, the jury would be composed of twelve citizens
selected at random. The defendant and his attorney would have a say in who
the jurors would be by removing prospective jurors for cause where actual
bias or other disqualification is shown, or without cause by exercising
peremptory challenges. The jury would have to agree unanimously before it
could return a verdict of guilty. The court would instruct the jury that the
defendant is presumed innocent until such time, if ever, as the government
establishes guilt by competent evidence to the satisfaction of the jury beyond a
reasonable doubt.

C. If the trial is held by the judge without a jury, the judge would find the facts
and determine, after hearing all of the evidence, whether or not he was
persuaded of defendant’s guilt beyond a reasonable doubt.

d. At such trial, whether by a judge or a jury, the government would be required
to present witnesses and other evidence against the defendant. The defendant
would be able to confront witnesses upon whose testimony the government is
relying to obtain a conviction and he would have the right to cross-examine
those witnesses. In turn the defendant could, but is not obligated to, present
witnesses and other evidence on his own behalf. The defendant would be
entitled to compulsory process to call witnesses.

e. At such trial, defendant would have a privilege against self-incrimination so
that he could decline to testify and no inference of guilt could be drawn from
his refusal to testify. If defendant desired to do so, he could testify on his own
behalf.

26. The defendant acknowledges and understands that by pleading guilty he is
waiving all the rights set forth above, The defendant further acknowledges the fact that his
attorney has explained these rights to him and the consequences of his waiver of these rights.
The defendant further acknowledges that as a part of the guilty plea hearing, the court may
question the defendant under oath, on the record, and in the presence of counsel about the
offense to which the defendant intends to plead guilty. The defendant further understands that the
defendant’s answers may later be used against the defendant in a prosecution for perjury or false
statement.

27, The defendant acknowledges and understands that he will be adjudicated guilty of

the offense to which he will plead guilty and thereby may be deprived of certain rights, including

8

Case 1:19-cr-00201-WCG Filed 01/16/20 Page 8 of 11 Document 9

 
but not limited to the right to vote, to hold public office, to serve on a jury, to possess firearms,
and to be employed by a federally insured financial institution.

28. The defendant knowingly and voluntarily waives all claims he may have based
upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth
Amendment, The defendant agrees that any delay between the filing of this agreement and the
entry of the defendant’s guilty plea pursuant to this agreement constitutes excludable time under
the Speedy Trial Act.

GENERAL MATTERS

29. The parties acknowledge, understand, and agree that this agreement does not
require the government to take, or not to take, any particular position in any post-conviction
motion or appeal.

30. The parties acknowledge, understand, and agree that the United States Attorney’s
office is free to notify any local, state, or federal agency of the defendant’s conviction.

EFFECT OF DEFENDANT’S BREACH OF PLEA AGREEMENT

31, The defendant acknowledges and understands if he violates any term of this
agreement at any time, engages in any further criminal activity prior to sentencing, or fails to
appear for sentencing, this agreement shall become null and void at the discretion of the
government. The defendant further acknowledges and understands that the government’s
agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea
agreement is revoked or if the defendant’s conviction ultimately is overturned, then the
government retains the right to reinstate any and all dismissed charges and to file any and all
charges which were not filed because of this agreement. The defendant hereby knowingly and
voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against the defendant as a result of his breach of this agreement. The defendant understands,

9

Case 1:19-cr-00201-WCG Filed 01/16/20 Page 9of11 Document 9

 
however, that the government may elect to proceed with the guilty plea and sentencing. If the
defendant and his attorney have signed a proffer letter in connection with this case, then the
defendant further acknowledges and understands that he continues to be subject to the terms of
the proffer letter.
VOLUNTARINESS OF DEFENDANT’S PLEA

32, The defendant acknowledges, understands, and agrees that he will plead guilty
freely and voluntarily because he is in fact guilty. The defendant further acknowledges and
agrees that no threats, promises, representations, or other inducements have been made, nor
agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.

10
Case 1:19-cr-00201-WCG Filed 01/16/20 Page 10 of 11 Document 9

 
ACKNOWLEDGMENTS

I am the defendant. I am entering into this plea agreement freely and voluntarily. | am not now
on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
whether or not prescribed by a physician, which would impair my ability to understand the terms
and conditions of this agreement. My attorney has reviewed every part of this agreement with me
and has advised me of the implications of the sentencing guidelines. I have discussed all aspects
of this case with my attorney and I am satisfied that my attorney has provided effective
assistance of counsel.

Date: [-/6-3O "wom LomUy

MASON O, BEAUDR
Defendant

I am the defendant’s attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client’s decision to enter into this agreement is an informed
and voluntary one.

pate: / //5/2o aki M- bles

KRIS STA a OY, VALDES
ee for Defendant

For the United States of America:

Date: t/ (20

 

fer MATTHEW D. KRUEGER
United States Attorney

pate:_IIe]20 Tae yn Nb

DANIEL R. HUMBLE
Assistant United States Attorney

11
Case 1:19-cr-00201-WCG Filed 01/16/20 Page 11 of 11 Document 9

 
